Citation Nr: 1047467	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-25 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left little finger 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986, 
October 2003 to March 2005, and from January 2006 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for a left 
little finger disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The Veteran's DD Form 214 shows that his military occupational 
specialty (MOS) was command sergeant major, and he is the 
recipient of the Combat Infantryman Badge (CIB), along with other 
medals and awards contends.  He asserts in an October 2007 
informal claim for VA compensation benefits, via a VA Form 21-
4138, that during his deployment in Afghanistan, he injured his 
left little finger.  The Veteran reports not knowing how the 
injury occurred and that he never went to sick call for the 
injury, yet he experiences pain whenever he moves his left little 
finger the wrong way.  The Veteran asserts that service 
connection is warranted for a left little finger disorder.  

Service treatment records are silent as to complaints, treatment, 
or diagnosis for a left little finger disorder, with the 
exception of a February 2003 report of medical history which 
reveals the Veteran broke a finger before entry into service in 
1969.  After discharge from service, a November 2007 initial 
medical review, via a DA Form 7349-R, documents the Veteran's 
complaint of numbness in his left hand for the past two years.    

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Review 
of the evidentiary record shows that the Veteran has not been 
afforded a Compensation and Pension examination for his claimed 
left little finger disability.  The Board notes that the Veteran 
is competent to assert that he has experienced symptoms relating 
to his left hand, including his fingers, since service.  As such 
there remains some question as to whether the Veteran's current 
left little finger disorder is attributable to his active 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Thus, given the Veteran's contentions regarding his claimed 
disorder, and the medical evidence suggesting that this disorder 
is possibly attributable to service, the Board finds that an 
examination is necessary prior to final appellate review.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination where, the 
claimant had been diagnosed to have tinnitus, and had proffered 
competent lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Schedule the Veteran for the appropriate 
VA examination to determine whether there is 
a causal nexus between his active military 
service and his claimed left little finger 
disorder.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review has been accomplished.  All 
appropriate testing should be conducted, and 
all pertinent disabilities associated with 
the left hand and fingers found to be present 
should be diagnosed.  The examiner should 
identify any currently found left little 
finger disorder and must provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) the 
Veteran's left little finger disorder had its 
origin in service or is in any way related to 
the Veteran's active service.  A rationale 
for any opinion reached must be provided.  If 
the VA examiner concludes that an opinion 
cannot be offered without engaging in 
speculation then he/she should indicate this 
and explain the reason why an opinion would 
be speculative.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





